United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1538
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Jason Eugene Durgan

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: August 7, 2013
                             Filed: August 8, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

     Jason Eugene Durgan appeals the 24-month prison term the district court1
imposed upon revoking his supervised release. He argues that the district court

      1
      The Honorable Richard E. Dorr, late a United States District Judge for the
Western District of Missouri.
abused its discretion by imposing a revocation sentence that is substantively
unreasonable. Durgan’s counsel has moved to withdraw.

        Upon careful review, this court concludes that the district court did not abuse
its discretion in sentencing Durgan. The district court imposed a sentence within the
permitted statutory range and gave sound reasons to justify its sentencing decision.
See 18 U.S.C. § 3583(e)(3) (permitting 24-month prison term as part of revocation
sentence where original offense was Class C felony); United States v. Perkins, 526
F.3d 1107, 1110 (8th Cir. 2008) (court reviews revocation sentence for abuse of
discretion; district court’s discretion to impose prison term upon revocation of
supervised release is limited by statute); cf. United States v. Larison, 432 F.3d 921,
924 (8th Cir. 2006) (affirming imposition of maximum revocation sentence available
under statute, where district court justified decision by giving supporting reasons).

     This court affirms the judgment of the district court, and grants counsel’s
motion to withdraw.
                     ______________________________




                                         -2-